Title: From George Washington to Tobias Lear, 10 March 1797
From: Washington, George
To: Lear, Tobias



My dear Sir,
 Head of Elk [Md.] 10th. of March 1797

We arrived at this place to dinner and shall remain all night. To morrow we shall proceed but slowly.
As I have missed the Post of this afternoon, and another does not happen until Monday it is probable this letter will not reach your hands in time. If the case however should be otherwise, and you have means to accomplish it, let me request you to provide for me as usual new Carpeting as will cover the floor of my blue Parlour. That it may accord with the furniture it ought to have a good deal of blue in it;—and if Wilton is not much dearer than Scotch Carpeting—I would prefer the former. All the old Carpeting (belonging to me) I would have sent;—and Mrs. Washington requests that you would add the Bellows and the Vessels (Iron & Tin) in which the ashes are carried out. If two pair of new Bellows were added to the old, (and of a better kind) it would be desirable.
I pray you to desire Mr. Kitt to make all the enquiry he can after Hercules, and send him round in the Vessel if he can be discovered & apprehended. I am always & Affectionately Yrs.
P.S. The parlour is about 18 foot Square—a suitable border if to be had, should accompany the Carpeting. Pray get me of those Thermometers that tells the state of the Mercury within the 24 hours—Doctor Priestly or Mr. Madison can tell where it is to be had. Perhaps the old one if no thing better, may do to present to Mr. Snowden, according to his letter to me left with you.
